Citation Nr: 0825599	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran's pension benefits were properly 
terminated due to excess countable income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from March 1963 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of the Milwaukee Pension Center, dated in January 2005, which 
retroactively terminated the veteran's pension benefits, 
effective November 1, 2003, due to excess countable income.  


FINDINGS OF FACT

1.  From November 1, 2003, to November 1, 2004, the veteran's 
income, less deductible medical expenses, exceeded the 
maximum rate of pension payable to a disabled veteran with 
one dependent.  

2.  As of November 1, 2004, the veteran's daughter was over 
the age of 18 and not attending school; the veteran's income, 
less deductible medical expenses, exceeded the maximum rate 
of pension payable to a disabled veteran with no dependents.  


CONCLUSION OF LAW

The veteran's VA pension benefits were properly terminated 
effective November 1, 2003, due to excess countable income, 
and his countable income has exceeded the maximum applicable 
rate since that date; the criteria for entitlement to pension 
benefits are not met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In May 2003, the veteran began receiving VA pension benefits, 
with payments commencing effective March 1, 2003.  He 
received pension benefits in an amount based on himself and 
one dependent child effective from March 2003 through May 
2004.  In June 2004, he began receiving benefits at the rate 
of a single veteran without dependents, as the child had 
turned 18, and no certification that she was still in school 
had been received.  

In October 2004, VA notified the veteran that information 
received from the Social Security Administration (SSA) had 
disclosed that he began receiving SSA benefits in October 
2003, and that as his countable income exceeded the maximum 
annual income for VA pension, VA proposed to terminate his 
pension, effective November 1, 2003.  In March 2005, the VA 
took action to terminate the veteran's pension effective 
November 1, 2003, which also resulted in an overpayment.

The veteran contends that his VA pension benefits should be 
restored.  He contends that he needs VA pension benefits to 
support himself.  He contends that the SSA benefits he 
receives are not enough to live on, especially now that they 
have been reduced while VA recovers the debt.  

The maximum rate of VA pension benefits that may be paid is 
set by law.  An otherwise qualifying veteran will be paid up 
to the maximum rate, reduced by the amount of his countable 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In other 
words, any countable income of the veteran will reduce the 
pension benefits, dollar for dollar, by the amount of the 
income.  Thus, if the veteran's annual income exceeds the 
maximum payable rate, the entire amount is offset, and the 
veteran is not entitled to any pension benefits.  

Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (e.g., 
a year), unless specifically excluded.  38 C.F.R. § 3.271.  
Social Security Administration (SSA) disability benefits also 
constitute countable income, as they are not specifically 
excluded.  See 38 C.F.R. § 3.272.  

When the veteran began receiving SSA benefits, in October 
2003, he received a lump sum, including retroactive payments 
due, in the amount of $12,550.  A one-time, lump sum payment 
is countable as income for the following 12-month period.  
38 C.F.R. § 3.271(a)(3).  In addition, the veteran received 
his monthly SSA benefits throughout that subsequent 12-month 
period, so that his total income from SSA during that period 
was $23,397.  

The veteran contends that his pension benefits should be 
reinstated following the 12-month period during which the 
lump sum payment was counted.  

At the time that he began receiving SSA benefits, the veteran 
was receiving $1,057 per month in VA pension benefits, while 
his SSA benefits at that time were $969 per month.  In 2004, 
he was paid SSA benefits in the amount of $990 per month, 
while VA pension benefits were increased to $1,079 per month.  

However, at that time, the veteran's rate of pension included 
an allowance for a dependent child, who turned 18 in January 
2004.  She was in high school until May 2004.  Although a 
request for approval of school attendance in August 2004 
indicated she was going to continue her schooling, in January 
2005, the veteran said that he would send in the necessary 
form if his daughter was still in school.  He did not return 
this form, and, in a report of contact in September 2005, he 
stated that his daughter did not continue in school.  Thus, 
as of November 1, 2004, the record does not indicate that his 
daughter was in school.  Accordingly, she may not be counted 
as a dependent child.  See 38 C.F.R. § 3.57(a) (2007).  

Therefore, in November 2004, when his only countable income 
was his monthly SSA benefit of $989, or $11,868 per year, the 
maximum rate of pension for a single veteran with no 
dependents was $9,894 per year.  In December 2004, this VA 
maximum rate increased to $10,162, but the veteran's SSA 
payments increased to $12,194.40 per year.  In this regard, 
it must be pointed out that the SSA supplemental medical 
insurance premium of $78.20 per month is countable income.  
It is also a medical expense, and, to the extent medical 
expenses exceed 5 percent of the maximum rate ($508 for the 
12-month period beginning December 1, 2004), they may be 
deducted from income.  38 C.F.R. § 3.272(g) (2007).  However, 
even with the remaining $430 deducted from income, the net 
income of $11,438 exceeded the maximum rate for VA pension of 
$10,162.  

In January 2006, the veteran stated that his SSA had been 
reduced to $797 per month, or about $9,600 per year, which he 
stated was below the maximum VA rate.  However, he indicated 
that this reduction in his benefit was due to VA's recovery 
of his overpayment.  As such, it is still countable income, 
as it is being applied to pay off his debt to VA.  

By law, maximum VA pension benefits, are tied to the same 
cost-of-living percentages, and increased at the same rate, 
as SSA disability benefits.  38 U.S.C.A. § 5312.  Therefore, 
the veteran will not likely be entitled to VA pension 
benefits in the future, if his situation remains the same.  
If he has significant unreimbursed medical expenses, gains a 
dependent (whose own income must be counted), or becomes more 
severely disabled, he may wish to apply again for pension 
benefits.  In such a case, he would only be entitled to the 
amount in excess of the SSA payments (and any other income).  
For example, if in 2004 while his daughter was in school, his 
only countable income had been the SSA benefit of $990 per 
month, and the maximum rate for a veteran with one dependent 
was $1079 per month, he would only be entitled to $89 per 
month from VA, and not the $1079 per month he actually 
received during that period.  

As the law is dispositive in this case, and the relevant 
facts are not in dispute, the appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The veteran's countable income is excessive for pension 
purposes; entitlement to pension is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



